356 U.S. 25 (1958)
HOWARD
v.
UNITED STATES.
No. 186, Misc.
Supreme Court of United States.
Decided March 10, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Warren Olney, III, then Assistant Attorney General, Beatrice Rosenberg and Julia P. Cooper for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. Upon the representations made in the Solicitor General's memorandum, and an examination of the record, the petition for writ of certiorari is granted, the judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated, and the cause is remanded to the District Court with directions to afford petitioner a hearing on his motion under 28 U. S. C. § 2255.